Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 19, 2014

                                       No. 04-14-00397-CV

                   IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013EM506191
                          Honorable Eric Rodriguez, Judge Presiding

                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on June 2, 2014. On that
date the clerk of the court notified the appellant in writing that our records do not reflect that the
filing fee in the amount of $195.00 was paid and that the fee was required to be paid by June 12,
2014 or the appeal could be stricken by the court. To date, the fee has not been paid. In
addition, our record contains no evidence that appellant is excused by statute or rule from paying
the filing fee. See TEX. R. APP. P. 5, 20.1.

        Accordingly, it is ORDERED that appellant show cause in writing within ten (10) days
of the date of this order that either: (1) the $195.00 filing fee has been paid; or (2) appellant is
entitled to appeal without paying the filing fee. See TEX. R. APP. P. 20.1. If appellant fails to
respond within the time provided, this appeal will be dismissed for failure to pay the filing fee.
See TEX. R. APP. P. 5, 42.3(c). All other appellate deadlines are suspended pending the payment
of the filing fee.

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court